Citation Nr: 0828975	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-36 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for an anxiety disorder.

[The issue of entitlement to a disability rating greater than 
40 percent for service- connected lumbar spondylosis with 
degenerative disc disease is addressed in a separate 
document, under a later docket number.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from September 1966 to August 
1969, with subsequent service with the Arkansas National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in North Little Rock, Arkansas.

In June 2004, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the veteran's claims file.

This matter was previously before the Board in March 2005, at 
which time the Board issued a decision which denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in March 2007, the Court 
implemented a Memorandum Decision dated in February 2007 
which vacated the March 2005 Board decision in part and 
remanded the matter for further proceedings.  The case is now 
returned to the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.




REMAND

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

Service connection for certain chronic disorders, such 
certain psychoses, may be established based on a legal 
presumption by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) is available in this appeal only with regard to 
the veteran's period of active duty from September 1966 to 
August 1969.

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim to 
reopen was received in September 2001, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Service connection for an anxiety disorder was initially 
denied by the RO in May 1982.  At that time, the RO found 
that the veteran's psychiatric disability was initially 
manifested in October 1973, four years after his discharge 
from active duty.  The RO also held that this disability did 
not have its inception during a period of active duty for 
training and was not aggravated during active duty for 
training in the national Guard.  Thereafter, by rating action 
dated in October 1999, the RO determined that that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's previously denied claim of service connection 
for anxiety neurosis.

The evidence of record at the time of the October 1999 rating 
decision included the veteran's service medical records from 
the veteran's period of active duty, which contain no reports 
or diagnoses of an anxiety disorder, or indeed any 
psychiatric disorder at all.  

The earliest evidence showing the presence of a psychiatric 
disorder consists of a private medical record from W. R. 
Springer, Jr., dated in October 1973, showing that the 
veteran was given an impression of anxiety reaction.

A VA hospital treatment record dated in January 1976 reflects 
that the veteran was treated for symptoms associated with 
anxiety neurosis and acute psychotic organic brain syndrome, 
by history, etiology undetermined, resolved.

Also of record were reports of treatment that the veteran 
received in connection with his service in a National Guard 
unit between 1979 and 1981, which included an evaluation for 
emotional problems that the veteran was having at that time.  
A National Guard service medical record dated in July 1979 
showed that during the second week of active duty for 
training, the veteran was treated for chronic paranoid 
schizophrenia.  The veteran's discharge from the National 
Guard was recommended.

A VA psychiatric evaluation report dated in May 1985 shows a 
diagnosis of mixed personality disorder, with passive-
aggressive and dependent features.  VA outpatient treatment 
records show that the veteran has been afforded on-going 
therapy at the mental hygiene clinic.

In October 1999, the veteran submitted three pages of service 
personnel records showing that he was honorably discharged 
for medical reasons from the Arkansas Army National Guard 
effective January 22, 1981.

The veteran's claim for service connection for an anxiety 
disorder was not reopened in October 1999 as the RO 
determined the evidence of record did not show that the 
veteran had manifested an anxiety disorder that was incurred 
in or aggravated by service or by his periods of active duty 
for training.  The veteran did not appeal this decision, so 
it became final one year after he was notified of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Thereafter, in September 2001, the veteran requested to 
reopen his claim for service connection for an anxiety 
disorder.  In support of his claim, he submitted VA 
outpatient treatment records dated in October 2001 showing 
that he was being treated intermittently for depression.  The 
veteran reported that he had joined the Army National Guard 
and that during his two week summer camp in San Antonio, 
Texas, he had a severe episode of depression.

Evidence received in connection with the veteran's 
application to reopen his claim includes a VA medical record 
from J. B. P., M.D., dated in September 2002 in which the 
veteran was said to have been a patient for the treatment of 
neurotic depression since 1994.  The physician indicated that 
the veteran had been medically discharged from the Arkansas 
National Guard because of his depression, and that it was 
evident that he currently had depression which was the same 
as that experienced when medically discharged from the 
Arkansas National Guard.  The assessment was neurotic 
depression.

The additional evidence also included VA outpatient treatment 
records dated from 2001 to 2002 showing treatment for 
neurotic depression, and VA and private outpatient treatment 
records considered in a May 1990 Social Security 
Administration disability determination showing that benefits 
were awarded as a result of severe paranoid personality 
disorder, mental retardation, history of substance abuse, and 
generalized anxiety disorder.

During his June 2004 Travel Board hearing, the veteran 
described having a nervous breakdown during active duty for 
training with the National Guard in San Antonio, Texas.  He 
also indicated that his job while in the National Guard was a 
medic with the 140th Evac Hospital.  He added that he 
currently experienced symptoms associated with the incident 
during his active duty for training.

Upon review of the evidence, as summarized above, the Board 
finds that a decision as to whether the veteran's claim may 
be reopened for de novo review at this time would be 
premature, as it appears that relevant National Guard records 
have not yet been associated with the veteran's claims file.  
In particular, neither the veteran's report that he was 
trained as a medic, nor his report that he was treated for a 
nervous breakdown during active duty for training in San 
Antonio, Texas, are currently reflected in the evidence of 
record.  Furthermore, his actual periods of active duty for 
training have not been fully verified for the record.  
Therefore, prior to further review of whether new and 
material evidence supports reopening the claim for service 
connection, these records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall verify all periods of 
active duty for training which the veteran 
performed with the Arkansas National 
Guard.  Thereafter, the veteran's complete 
service and National Guard personnel and 
medical treatment records should be 
obtained, to include clinical hospital 
records, mental health records, and sick 
leave records reflecting treatment in San 
Antonio, Texas.  If necessary, alternative 
sources to obtain such records should be 
considered.  All efforts to obtain records 
should be fully documented in the claims 
file for review.

2.  The RO/AMC will then review the 
veteran's claim to reopen the previously-
denied claim for service connection for a 
psychiatric disorder.  If additional 
evidentiary or procedural development 
becomes apparent at this point, it should 
be undertaken.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

